DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on August 6, 2019 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2019, April 13, 2020, October 9, 2020 and March 31, 2021 are being considered by the examiner.
Regarding foreign documents not in English and for which no English correspondence exists, only the translated portions thereof provided by Applicant are being considered. Alternatively, they are being considered only to the extent summarized in the accompanying search reports.  
 Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because of the limitation “at least one diamine and acid dianhydride”. It is unclear whether the “at least one” modifies “diamine”, “acid dianhydride”, or both limitations. On a related note, the limitation “the diamine and acid dianhydride” recited in step b) is indefinite because the claim previously recites “at least one diamine and acid anhydride”. 
Claim 2 is indefinite for the following reasons: First, the limitation “the method is performed by” renders the claim indefinite because the limitation condenses the entire method to a single step even though claim 1 recites four separate steps. Assuming that the “derivatization” recited in claim 2 refers 
Claim 7 is indefinite because it lacks specificity. Because the claim introduces “three or more polyimide films” and analysis of said “three or more polyimide films” using HPLC, the limitations “the monomers obtained through HPLC” and “monomer content” require more specificity (e.g. “monomer content of said polyimide film”). 
Claim 7 is also indefinite because there is no antecedent basis for the limitation “the area counts of the monomers”. To obviate the rejection, the claim should first recite a step of producing/determining area counts of the monomers.  
Claim 7 is also indefinite because it renders the scope of step d) in claim 1 indefinite. Based on the limitation “further comprises” in the preamble of claim 7, step d) of claim 1 is presumed to not comprise any of the steps (e.g. determining monomer content) recited in claim 7. That said, the scope of the “quantitative analysis” accomplished by HPLC in claim 1 is unclear. 
Claim 8 is indefinite for multiple reasons. First, the limitation “each of the monomer content” is indefinite. According to claim 7, a single monomer content is determined. Second, the claim embodies circular logic. Given that the calibration curve determines the monomer content of the polyimide film (see claim 7), the basis for determining the claimed error is unclear (i.e. the monomer content of the polyimide film is what the calibration curve says it is, so how is the claimed error determined?) (i.e. one must know the actual monomer content of the polyimide film to determine the margin of error; if so, what is the purpose of even using the calibration curve?).  
Claim 9 is also indefinite for multiple reasons. First, it is grammatically incoherent (“quantitative analysis results of the monomers”?). Second, the claim should spell out an acronym (RSD) when it is first introduced (relative standard deviation?). Third, it is unclear to what “average RSD%” refers. According to claim 7, a single analysis is performed, whereas multiple values are required to determine an average. Lastly, it is unclear to what the RSD refers. Given that a single determination is made using a calibration 
Claim 10 is indefinite because of the limitation “at least one diamine and acid dianhydride”. It is unclear whether the “at least one” modifies “diamine”, “acid dianhydride”, or both limitations.
Claims 10 is also indefinite because there is no antecedent basis for the limitation “the solution containing the hydrolyzed polyimide film”.
Claim 10 is also indefinite because step a) is grammatically incoherent (“hydrolyzing a polyimide film prepared by using at least one diamine and acid dianhydride with a strong base”). Based on the language of claim 1, the limitation appears to intend to recite “hydrolyzing a polyimide film with a strong base to form a solution containing a hydrolyzed polyimide film, wherein the polyimide film comprises at least one diamine and acid dianhydride”.  
Allowable Subject Matter
Claims 1-13 would be allowable if they are amended to overcome the applicable rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
A method of decomposing a polyimide film to analyze the composition of the polyimide film is well-known in the art (see CN 103713059 A cited on Applicant’s IDS). Such a method involves hydrolyzing the film using a hydrogen-donor (i.e. a base), dissolving the film in a solvent, and analyzing the solvent using liquid chromatography. However, prior art does not disclose or suggest a method comprising the combination of method steps recited in claims 1 and 10. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796